United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1661
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                Flando Cortez Selvy

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                  ____________

                            Submitted: January 10, 2022
                               Filed: June 7, 2022
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Flando Cortez Selvy pled guilty to one count of being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1). The district court 1 sentenced Selvy
to a 120-month term of imprisonment, which was the statutory maximum sentence.

      1
       The Honorable James M. Moody, Junior, United States District Judge for the
Eastern District of Arkansas.
Selvy appeals the court’s calculation of his base offense level and one condition of
his supervised release. We affirm.

I.    BACKGROUND

       The one incontrovertible fact in this case is that on or about July 11, 2017,
Flando Selvy shot Dewayne Aikens in the head, mortally wounding him. Selvy
claims that while he and Aikens were engaged in an argument in a carport, Aikens
began to walk away, apparently intending to get in a parked truck. As he neared the
truck, Aikens suddenly turned around and reached for a gun in his waistband with
an intent to shoot Selvy. Selvy beat Aikens on the draw and shot him. Selvy claims
he acted in self-defense.

       Three witnesses in the truck—Jermere Garrett, Ned Lauderdale, and Dewayne
Haley—saw something different. According to Garrett, Selvy and Aikens were not
arguing, but merely talking. As Aikens was preparing to get into the truck, Selvy
became agitated and started “talking outside his head,” and shot his gun twice in the
air. Aikens began to get into the vehicle and Selvy lowered his gun and shot Aikens
in the head. Garrett testified that he never saw Aikens with a gun or reach for a gun.

      Lauderdale’s (Aikens’ uncle) testimony was similar. He testified that Selvy
shot Aikens in the head as Aikens was opening the truck door. Lauderdale said he
never saw Aikens with a gun or gesture toward a gun that night. Haley rendered a
similar account to law enforcement but added a chilling detail, testifying he heard
Selvy say after shooting Aikens, “I told him I was going to kill him.” Selvy denies
making the statement.

       All three witnesses testified that after Selvy shot Aikens, Selvy threatened to
shoot them if they attempted to render aid to Aikens. Haley testified that Selvy said,
“This mother-f*cker has to die.” Eventually, the men slipped away and called for
help, which arrived too late. Before law enforcement arrived, Clifford Earls, Selvy’s
uncle, appeared on scene and demanded Selvy surrender the firearm. Selvy handed
                                         -2-
over the gun and Earls locked it in his vehicle. Officers arrived at the scene,
collected Selvy’s firearm, and discovered Aikens was carrying a firearm in his
waistband. They also found a bullet shell casing of the same caliber as Selvy’s gun
on the ground in front of Aikens’ body.

       Selvy was charged with first-degree murder in state court and proceeded to
trial. The trial ended in a mistrial when the jury was unable to reach a verdict.
Federal authorities subsequently charged Selvy with being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1). Selvy entered a guilty plea and
proceeded to sentencing.

       At sentencing, the government urged the district court to apply the cross
reference found at U.S.S.G. § 2K2.1(c)(1)(B), which instructs courts to apply the
“most analogous offense guideline” from the chapter regarding homicides if the
defendant’s firearm offense resulted in a death. The government contended that if
the court did so, then a base offense level of 43 for first-degree murder would be the
most appropriate. See U.S.S.G. § 2A1.1(a) (providing a base offense level of 43 for
first-degree murder). Selvy disagreed, asserting that he acted out of self-defense and
that the cross reference to any homicide offense was error. In the alternative, he
urged the court to apply the voluntary manslaughter guideline. An evidentiary
hearing was conducted at which the court received testimony from the three
witnesses to the shooting as well as from Earls, an officer who responded to the
scene, and Selvy.

      At the close of the hearing, the court ordered the redaction of Selvy’s alleged
statement that he “told him I was going to kill him.” The other factual objections to
the presentence investigation report were either overruled or resolved. The court
found that Selvy intended to severely injure Aikens and caused his death, and that
Selvy’s self-defense claim lacked credibility. The court noted that while the facts
supported a finding of first-degree murder, it was going to give the “benefit of the
doubt” to Selvy and apply the second-degree murder guideline. The court applied a
base offense level of 38 for second-degree murder and reduced the offense level by
                                         -3-
three for acceptance of responsibility, which yielded a total offense level of 35. With
a criminal history category of III, Selvy’s advisory guideline range was 210-262
months. Because the statutory maximum penalty was ten years, the guideline range
became 120 months. The court sentenced Selvy to 120 months in prison followed
by a three-year term of supervised release, specifically finding that Selvy “clearly
poses a danger to the public if he’s willing to discharge a firearm just because of an
apparent apprehension that somebody may be reaching for a gun.” Selvy appeals.

II.   DISCUSSION

      Selvy first argues the district court erred by finding that he committed second-
degree murder rather than voluntary manslaughter when he shot Aikens.

       “We review the district court’s factual findings for clear error and its
construction and application of the sentencing guidelines de novo.” United States v.
Raiburn, 20 F.4th 416, 422 (8th Cir. 2021) (quoting United States v. Stong, 773 F.3d
920, 925 (8th Cir. 2014)) (internal quotation marks omitted). “As long as the
[factual] determination is plausible in light of the record as a whole, clear error does
not exist.” United States v. Rogers, 881 F.3d 1054, 1055 (8th Cir. 2018) (quoting
United States v. Farrington, 499 F.3d 854, 859 (8th Cir. 2007)) (internal quotation
marks and alteration omitted). A district court’s “[c]redibility determinations are
virtually unreviewable on appeal.” United States v. Quinto-Pascual, 9 F.4th 797,
802 (8th Cir. 2021).

      The record supports the district court’s finding that Selvy committed second-
degree murder. The district court had before it the uncontested portions of the
presentence investigation report and the testimony of three eyewitnesses who
indicated that Selvy and Aikens were not engaged in a heated confrontation. The
evidence showed that Selvy trailed Aikens to the truck, fired two warning shots, and
then shot Aikens in the head with no further warning. No independent fact supports
Selvy’s self-serving description of heat of passion or self-defense to support a
finding of voluntary manslaughter. See United States v. Tunley, 664 F.3d 1260,
                                          -4-
1264–65 (8th Cir. 2012) (affirming the district court’s finding that the defendant
committed second-degree murder rather than voluntary manslaughter for sentencing
purposes because the record demonstrated the defendant “had adequate time to
reflect on his intended course of action” before killing the victim). The court did not
err in calculating Selvy’s advisory guideline range.

       Selvy also challenges Condition 14 of the terms of his supervised release,
which requires participation in a substance abuse treatment program. He claims
there are insufficient factual findings to justify the imposition of the condition.
Because Selvy did not object at sentencing, we review his challenge for plain error.
See United States v. Osman, 929 F.3d 962, 966 (8th Cir. 2019). “Plain error occurs
if the district court deviates from a legal rule, the error is clear under current law,
and the error affects the defendant’s substantial rights.” United States v. Wallette,
686 F.3d 476, 483 (8th Cir. 2012) (quoting United States v. Ristine, 335 F.3d 692,
694 (8th Cir. 2003)) (internal quotation marks omitted). If the basis for a special
condition imposed by the district court is discernable from the record, reversal is not
required. United States v. Smith, 960 F.3d 1107, 1109 (8th Cir. 2020).

       Selvy has a history of numerous drug-related charges and convictions. He
admitted to daily marijuana use from age 18 until shortly before his incarceration.
Despite his daily use of controlled substances, Selvy acknowledged that he has never
received substance abuse treatment. Based on these uncontested facts, Selvy’s
required participation in a substance abuse treatment program is reasonably related
to sentencing factors identified in 18 U.S.C. § 3553(a), it will not be a greater
deprivation of liberty than reasonably necessary to achieve relevant sentencing
purposes, and it is consistent with the United States Sentencing Commission’s
pertinent policy statements. We find no plain error in imposing Condition 14.

III.   CONCLUSION

       For the foregoing reasons, we affirm the district court’s judgment.
                           _____________________________
                                         -5-